EXHIBIT 10.4

 
THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT
 
THIS THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into this 24TH day of September, 2014, but effective as of September 24,
2014, by and between SILICON VALLEY BANK, a California corporation (“Bank”), and
CIMETRIX INCORPORATED, a Nevada corporation (“Borrower”), whose address is 6979
South High Tech Drive, Salt Lake City, Utah  84047-3757.
 
Recitals
 
A.           Bank and Borrower have entered into that certain Loan and Security
Agreement dated as of September 27, 2011 (as the same may from time to time be
amended, modified, supplemented or restated, the “Loan Agreement”).
 
B.           Bank has extended credit to Borrower for the purposes permitted in
the Loan Agreement.
 
C.           Borrower has requested that Bank amend the Loan Agreement to extend
the Revolving Line Maturity Date.
 
D.           Bank has agreed to extend the Revolving Line Maturity Date, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.
 
Agreement
 
Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
 
1.           Definitions.  Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Loan Agreement.
 
2.           Amendment to Loan Agreement.
 
2.1           Section 13 (Definitions).  The following term and its definition
set forth in Section 13.1 of the Loan Agreement are hereby amended by deleting
them in their entirety and replacing them with the following:
 
“Revolving Line Maturity Date” is December 23, 2014.
 
3.           Limitation of Amendment.
 
3.1           The amendment set forth in Section 2, above, is effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to i) be a
 
 
 

--------------------------------------------------------------------------------

 
 
consent to any amendment, waiver or modification of any other term or condition
of any Loan Document, or ii) otherwise prejudice any right or remedy which Bank
may now have or may have in the future under or in connection with any Loan
Document.
 
3.2           This Amendment shall be construed in connection with and as part
of the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.
 
3.3           In addition to those Events of Default specifically enumerated in
the Loan Documents, the failure to comply with the terms of any covenant or
agreement contained herein shall constitute an Event of Default and shall
entitle the Bank to exercise all rights and remedies provided to the Bank under
the terms of any of the other Loan Documents as a result of the occurrence of
the same.
 
4.           Representations and Warranties.  To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:
 
4.1           Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;
 
4.2           Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
 
4.3           The organizational documents of Borrower delivered to Bank on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;
 
4.4           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
 
4.5           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene iii) any law or regulation
binding on or affecting Borrower, iv) any contractual restriction with a Person
binding on Borrower, v) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or vi) the organizational documents of Borrower;
 
4.6           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or
 
 
 

--------------------------------------------------------------------------------

 
 
authority, or subdivision thereof, binding on Borrower, except as already has
been obtained or made; and
 
4.7           This Amendment has been duly executed and delivered by Borrower
and is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.
 
5.           Integration.  This Amendment and the Loan Documents represent the
entire agreement about this subject matter and supersede prior negotiations or
agreements.  All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.
 
6.           Counterparts.  This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
 
7.           Effectiveness.  This Amendment shall be deemed effective as of
September 24, 2014 upon vii) the due execution and delivery to Bank of this
Amendment by each party hereto, viii) Borrower’s payment of a non-refundable
amendment fee in an amount equal to One Thousand Two Hundred Thirty-Three
Dollars ($1,233) and ix) payment of Bank’s legal fees and expenses in connection
with the negotiation and preparation of this Amendment.
 
[Signature page follows.]

 
 

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.
 
BORROWER:


CIMETRIX INCORPORATED




By /s/ Jodi M. Juretich
Name: Jodi M. Juretich
Title: Chief Financial Officer




BANK:


SILICON VALLEY BANK




By /s/ Jayson Davis
Name: Jayson Davis
Title: Vice President





 
[Signature Page to Third Amendment to Loan and Security Agreement]
 
 

--------------------------------------------------------------------------------

 
